Exhibit 10.2

 

GUARANTY AND CONTRIBUTION AGREEMENT

 

This Guaranty and Contribution Agreement (this “Agreement”) is made and entered
into effective for all purposes as of the 9th day of June, 2005, by the parties
signatory hereto or to an Accession Agreement (as hereinafter defined)
(collectively, the “Guarantor” whether one or more) to and for the benefit of
BANK OF MONTREAL, CHICAGO BRANCH, as Administrative Agent (the “Administrative
Agent”), BANK OF AMERICA, N.A., as Syndication Agent (the “Syndication Agent”),
HARRIS NESBITT CORP., as Co-Arranger and Co-Book Manager (the “First Arranger”),
and BANC OF AMERICA SECURITIES INC., as Co-Arranger and Co-Book Manager (the
“Second Arranger”) and the banks and other lenders named in the Credit Agreement
herein described.

 

INTRODUCTION

 

WHEREAS, LASALLE HOTEL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Borrower”), the Administrative Agent, Syndication Agent, and
the banks and other lenders party thereto (collectively the “Banks”) have
entered into that certain Amended and Restated Senior Unsecured Credit Agreement
dated as of June 9, 2005 (such Amended and Restated Senior Unsecured Credit
Agreement, as the same may be amended or modified from time to time, including
further amendments and restatements thereof in its entirety, being hereinafter
referred to as the “Credit Agreement”), which amends and restates that Senior
Unsecured Credit Agreement dated as of November 20, 2003, by and among the
Borrower, the Administrative Agent, Fleet National Bank, as Syndication Agent,
and the banks and other lenders party thereto (the “Original Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement the Banks have agreed to extend credit
to Borrower as more specifically described therein;

 

WHEREAS, the Borrower is the principal financing entity for capital requirements
of its Subsidiaries, and from time to time the Borrower has made and will
continue to make capital contributions and advances to its Subsidiaries,
including the Subsidiaries which are or will become parties hereto. Other than
the Parent, each Guarantor is a direct or indirect subsidiary of the Borrower.
Each Guarantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Credit Agreement; and

 

WHEREAS, as a condition to amending and restating the Original Credit Agreement
and extending credit to the Borrower under the Credit Agreement, the Banks have
required, among other things, that the Guarantor execute and deliver this
Agreement.



--------------------------------------------------------------------------------

AGREEMENT

 

NOW, THEREFORE, in order to induce the Banks to make the Advances and the
Issuing Bank to issue its Letters of Credit, each Guarantor hereby agrees as
follows:

 

SECTION 1. DEFINED TERMS.

 

All terms used in this Agreement, but not defined herein, shall have the meaning
given such terms in the Credit Agreement.

 

SECTION 2. GUARANTY.

 

Each Guarantor hereby unconditionally and irrevocably guarantees the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
all obligations of the Borrower now or hereafter existing under the Credit
Agreement, the Notes and any other Credit Document, whether for principal,
interest, fees, expenses, or otherwise (such obligations being the “Guaranteed
Obligations”) and any and all expenses (including reasonable counsel fees and
expenses) incurred by the Administrative Agent, the Syndication Agent, the First
Arranger, the Second Arranger, or any Bank in enforcing any rights under this
Agreement. Each Guarantor agrees that its guaranty obligation under this
Agreement is a guarantee of payment, not of collection and that such Guarantor
is primarily liable for the payment of the Guaranteed Obligations.

 

SECTION 3. LIMIT OF LIABILITY.

 

Each Guarantor that is a Subsidiary of the Borrower shall be liable under this
Agreement with respect to the Guaranteed Obligations only for amounts
aggregating up to the largest amount that would not render its guaranty
obligation hereunder subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any state law.

 

SECTION 4. GUARANTY ABSOLUTE.

 

Each Guarantor guarantees that the Guaranteed Obligations will be paid and
performed strictly in accordance with the terms of the Credit Agreement, the
other Credit Documents and the Participating Leases, as applicable, regardless
of any law, regulation, or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent, the
Syndication Agent, the First Arranger, the Second Arranger, the Banks or the
Participating Lessees with respect thereto. The liability of each Guarantor
under this Agreement shall be absolute and unconditional irrespective of:

 

(a) any lack of validity or enforceability of the Credit Agreement, any other
Credit Document, any Participating Lease or any other agreement or instrument
relating thereto;

 

(b) any change in the time, manner, or place of payment of, or in any other term
of, any of the Guaranteed Obligations, or any other amendment or waiver of or
any consent to departure from the Credit Agreement, any Credit Document or any
Participating Lease;

 

-2-



--------------------------------------------------------------------------------

(c) any exchange, release, or nonperfection of any collateral, if applicable, or
any release or amendment or waiver of or consent to departure from any other
agreement or guaranty, for any of the Guaranteed Obligations; or

 

(d) any other circumstances which might otherwise constitute a defense available
to, or a discharge of the Borrower or a Guarantor.

 

SECTION 5. CONTINUATION AND REINSTATEMENT, ETC.

 

Each Guarantor agrees that, to the extent that the Borrower makes payments to
the Administrative Agent, the Syndication Agent, the First Arranger, the Second
Arranger or any Bank or the Administrative Agent, the Syndication Agent, the
First Arranger, the Second Arranger or any Bank receives any proceeds of any
property of Borrower or any Guarantor and such payments or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, or otherwise required to be repaid, then to the extent of such
repayment the Guaranteed Obligations shall be reinstated and continued in full
force and effect as of the date such initial payment or collection of proceeds
occurred. The Guarantor shall defend and indemnify the Administrative Agent, the
Syndication Agent, the First Arranger, Second Arranger and each Bank from and
against any claim or loss under this Section 5 (including reasonable attorneys’
fees and expenses) in the defense of any such action or suit.

 

SECTION 6. CERTAIN WAIVERS.

 

Section 6.01. Notice. Each Guarantor hereby waives promptness, diligence, notice
of acceptance, notice of acceleration, notice of intent to accelerate and any
other notice with respect to any of the Guaranteed Obligations and this
Agreement.

 

Section 6.02. Other Remedies. Each Guarantor hereby waives any requirement that
the Administrative Agent, the Syndication Agent, the First Arranger, the Second
Arranger or any Bank protect, secure, perfect, or insure any Lien or any
Property subject thereto or exhaust any right or take any action against the
Borrower or any other Person or any collateral, if any, including any action
required pursuant to a Legal Requirement.

 

Section 6.03. Waiver of Subrogation.

 

(a) Each Guarantor hereby irrevocably waives, until payment in full of all
Guaranteed Obligations and termination of all Commitments, any claim or other
rights which it may acquire against the Borrower that arise from such
Guarantor’s obligations under this Agreement or any other Credit Document,
including, without limitation, any right of subrogation (including, without
limitation, any statutory rights of subrogation under Section 509 of the
Bankruptcy Code, 11 U.S.C. §509, or otherwise), reimbursement, exoneration,
contribution, indemnification, or any right to participate in any claim or
remedy of the Administrative Agent, the Syndication Agent, the First Arranger,
Second Arranger or any Bank against the Borrower or any collateral which the
Administrative Agent, the Syndication Agent, the First Arranger, Second Arranger
or any Bank now has or acquires. If any amount shall be paid to any Guarantor in
violation of the

 

-3-



--------------------------------------------------------------------------------

preceding sentence and the Guaranteed Obligations shall not have been paid in
full and all of the Commitments terminated, such amount shall be held in trust
for the benefit of the Administrative Agent, the Syndication Agent, the First
Arranger, Second Arranger or any Bank and shall promptly be paid to the
Administrative Agent for the benefit of Administrative Agent, the Syndication
Agent, the First Arranger, Second Arranger and the Banks to be applied to the
Guaranteed Obligations, whether matured or unmatured, as the Administrative
Agent may elect. Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Credit
Agreement and that the waiver set forth in this Section 6.03(a) is knowingly
made in contemplation of such benefits.

 

(b) Each Guarantor further agrees that it will not enter into any agreement
providing, directly or indirectly, for any contribution, reimbursement,
repayment, or indemnity by the Borrower or any other Person on account of any
payment by such Guarantor to the Administrative Agent, the Syndication Agent,
the First Arranger, Second Arranger or the Banks under this Agreement.

 

SECTION 7. REPRESENTATIONS AND WARRANTIES.

 

Each Guarantor hereby represents and warrants as follows:

 

Section 7.01. Corporate Authority. Such Guarantor is either a corporation,
limited liability company, limited partnership or trust duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. The execution, delivery and performance by such Guarantor of this
Agreement are within such Guarantor’s organizational powers, have been duly
authorized by all necessary organizational action and do not contravene (a) such
Guarantor’s organizational authority or (b) any law or material contractual
restriction affecting such Guarantor or its Property.

 

Section 7.02. Government Approval. No authorization or approval or other action
by and no notice to or filing with, any Governmental Authority is required for
the due execution, delivery and performance by such Guarantor of this Agreement.

 

Section 7.03. Binding Obligations. This Agreement is the legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar law affecting creditors’
rights (whether considered in a proceeding at law or in equity).

 

SECTION 8. COVENANTS.

 

Each Guarantor will comply with all covenant provisions of Article V and Article
VI of the Credit Agreement to the extent such provisions are applicable.

 

Section 8.01. Additional Covenant. As soon as possible and in any event within
five days after the incurrence of any Indebtedness by the Parent or any
Subsidiary of the Parent other than the Obligations or any other Indebtedness
permitted under the Credit Agreement, the Parent shall notify the Administrative
Agent in writing of such incurrence.

 

-4-



--------------------------------------------------------------------------------

SECTION 9. CONTRIBUTION.

 

As a result of the transactions contemplated by the Credit Agreement, each of
the Guarantors will benefit, directly and indirectly, from the Guaranteed
Obligations and in consideration thereof desire to enter into a contribution
agreement among themselves as set forth in this Section 9 to allocate such
benefits among themselves and to provide a fair and equitable arrangement to
make contributions in the event any payment is made by any Guarantor hereunder
to the Administrative Agent, the Syndication Agent, the First Arranger, Second
Arranger or the Banks (such payment being referred to herein as a
“Contribution,” and for purposes of this Agreement, includes any exercise of
recourse by the Administrative Agent against any Property of a Guarantor and
application of proceeds of such Property in satisfaction of such Guarantor’s
obligations under this Agreement). The Guarantors hereby agree as follows:

 

Section 9.01. Calculation of Contribution. In order to provide for just and
equitable contribution among the Guarantors in the event any Contribution is
made by a Guarantor (a “Funding Guarantor”), such Funding Guarantor shall be
entitled to a contribution from certain other Guarantors for all payments,
damages and expenses incurred by that Funding Guarantor in discharging any of
the Guaranteed Obligations, in the manner and to the extent set forth in this
Section. The amount of any Contribution under this Agreement shall be equal to
the payment made by the Funding Guarantor to the Administrative Agent or any
other beneficiary pursuant to this Agreement and shall be determined as of the
date on which such payment is made.

 

Section 9.02. Benefit Amount Defined. For purposes of this Agreement, the
“Benefit Amount” of any Guarantor as of any date of determination shall be the
net value of the benefits to such Guarantor and all of its Subsidiaries
(including any Subsidiaries which may be Guarantors) from extensions of credit
made by the Banks to the Borrower under the Credit Agreement and the benefit of
entering into the Participating Leases; provided, that in determining the
contribution liability of any Guarantor which is a Subsidiary to its direct or
indirect parent corporation or of any Guarantor to its direct or indirect
Subsidiary, the Benefit Amount of such Subsidiary and its Subsidiaries, if any,
shall be subtracted in determining the Benefit Amount of the parent corporation.
Such benefits shall include benefits of funds constituting proceeds of Advances
made to the Borrower by the Banks which are in turn advanced or contributed by
the Borrower to such Guarantor or its Subsidiaries and benefits of Letters of
Credit issued pursuant to the Credit Agreement on behalf of, or the proceeds of
which are advanced or contributed or otherwise benefit, directly or indirectly,
such Guarantor and its Subsidiaries (collectively, the “Benefits”). In the case
of any proceeds of Advances or Benefits advanced or contributed to a Person (an
“Owned Entity”) any of the equity interests of which are owned directly or
indirectly by a Guarantor, the Benefit Amount of a Guarantor with respect
thereto shall be that portion of the net value of the benefits attributable to
Advances or Benefits equal to the direct or indirect percentage ownership of
such Guarantor in its Owned Entity.

 

Section 9.03. Contribution Obligation. Each Guarantor shall be liable to a
Funding Guarantor in an amount equal to the greater of (A) the (i) ratio of the
Benefit Amount of such

 

-5-



--------------------------------------------------------------------------------

Guarantor to the total amount of Guaranteed Obligations, multiplied by (ii) the
amount of Guaranteed Obligations paid by such Funding Guarantor and (B) 95% of
the excess of the fair saleable value of the property of such Guarantor over the
total liabilities of such Guarantor (including the maximum amount reasonably
expected to become due in respect of contingent liabilities) determined as of
the date on which the payment made by a Funding Guarantor is deemed made for
purposes of this Agreement (giving effect to all payments made by other Funding
Guarantors as of such date in a manner to maximize the amount of such
contributions).

 

Section 9.04. Allocation. In the event that at any time there exists more than
one Funding Guarantor with respect to any Contribution (in any such case, the
“Applicable Contribution”), then payment from other Guarantors pursuant to this
Agreement shall be allocated among such Funding Guarantors in proportion to the
total amount of the Contribution made for or on account of the Borrower by each
such Funding Guarantor pursuant to the Applicable Contribution. In the event
that at any time any Guarantor pays an amount under this Agreement in excess of
the amount calculated pursuant to clause (A) of Subsection 9.03 above, that
Guarantor shall be deemed to be a Funding Guarantor to the extent of such excess
and shall be entitled to contribution from the other Guarantors in accordance
with the provisions of this Section.

 

Section 9.05. Subsidiary Payment. The amount of contribution payable under this
Section by any Guarantor shall be reduced by the amount of any contribution paid
hereunder by a Subsidiary of such Guarantor.

 

Section 9.06. Equitable Allocation. If as a result of any reorganization,
recapitalization, or other corporate change in the Borrower or any of its
Subsidiaries, or as a result of any amendment, waiver or modification of the
terms and conditions of other Sections of this Agreement or the Guaranteed
Obligations, or for any other reason, the contributions under this Section
become inequitable as among the Guarantors, the Guarantors shall promptly modify
and amend this Section to provide for an equitable allocation of contributions.
Any of the foregoing modifications and amendments shall be in writing and signed
by all Guarantors.

 

Section 9.07. Asset of Party to Which Contribution is Owing. The Guarantors
acknowledge that the right to contribution hereunder shall constitute an asset
in favor of the Guarantor to which such contribution is owing.

 

Section 9.08. Subordination. No payments payable by a Guarantor pursuant to the
terms of this Section 9 shall be paid until all amounts then due and payable by
the Borrower to any Bank, pursuant to the terms of the Credit Documents, are
paid in full in cash. Nothing contained in this Section 9 shall affect the
obligations of any Guarantor to any Bank under the Credit Agreement or any other
Credit Documents.

 

SECTION 10. MISCELLANEOUS.

 

Section 10.01. Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing, including telegraphic communication
and delivered or teletransmitted to the Administrative Agent, as set forth in
the Credit Agreement and to each Guarantor, at the address set forth under such
Guarantor’s signature hereto or in the Accession

 

-6-



--------------------------------------------------------------------------------

Agreement executed by such Guarantor, or to such other address as shall be
designated by any Guarantor or the Administrative Agent in written notice to the
other parties. All such notices and other communications shall be effective when
delivered or teletransmitted to the above addresses.

 

Section 10.02. Amendments, Etc. No waiver of any provision of this Agreement nor
consent to any departure by any Guarantor therefrom shall be effective unless
the same shall be in writing and signed by the Administrative Agent, the
Required Lenders and the Borrower and no amendment of this Agreement shall be
effective unless the same shall be in writing and signed by each Guarantor and
the Administrative Agent, with the consent of the Required Lenders; provided
that any amendment or waiver releasing any Guarantor from any liability
hereunder shall be signed by all the Banks; and provided further that any waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. Notwithstanding the foregoing, in the event that any
Subsidiary or Affiliate of the Borrower hereafter is required in accordance with
the terms of the Credit Agreement or otherwise agrees to become a guarantor of
the Borrower’s obligations under the Credit Documents, then such Subsidiary or
Affiliate may become a party to this Agreement by executing an Accession
Agreement (“Accession Agreement”) in the form attached hereto as Annex 1 and
each Guarantor and the Administrative Agent hereby agrees that upon such
Subsidiary’s or Affiliate’s execution of such Accession Agreement, this
Agreement shall be deemed to have been amended to make such Person a Guarantor
hereunder for all purposes and a party hereto and no signature is required on
behalf of the other Guarantors or the Administrative Agent to make such an
amendment to this Agreement effective.

 

Section 10.03. No Waiver; Remedies. No failure on the part of Administrative
Agent, the Syndication Agent, the First Arranger, Second Arranger or any Bank to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 10.04. Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent, the Syndication Agent, the
First Arranger, Second Arranger and the Banks are hereby authorized at any time,
to the fullest extent permitted by law, to set off and apply any deposits
(general or special, time or demand, provisional or final) and other
indebtedness owing by the Administrative Agent, the Syndication Agent, the First
Arranger, Second Arranger or the Banks to the account of any Guarantor against
any and all of the obligations of such Guarantor under this Agreement,
irrespective of whether or not the Administrative Agent, the Syndication Agent,
the First Arranger, Second Arranger or the Banks shall have made any demand
under this Agreement and although such obligations may be contingent and
unmatured. The Administrative Agent, the Syndication Agent, the First Arranger,
Second Arranger and the Banks agree promptly to notify each Guarantor affected
by any such set-off after any such set-off and application made by the
Administrative Agent, the Syndication Agent, the First Arranger, Second Arranger
or the Banks provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative
Agent, the Syndication Agent, the First Arranger, Second Arranger and the Banks

 

-7-



--------------------------------------------------------------------------------

under this Section 10.04 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent, the Syndication Agent, the First Arranger, Second Arranger
and the Banks may have.

 

Section 10.05. Continuing Guaranty; Transfer of Interest. This Agreement shall
create a continuing guaranty and shall (a) remain in full force and effect until
payment in full and termination of the Guaranteed Obligations, (b) be binding
upon each Guarantor, its successors and assigns, and (c) inure, together with
the rights and remedies of the Administrative Agent hereunder, to the benefit of
the Administrative Agent, the Syndication Agent, the First Arranger, Second
Arranger and the Banks and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause, when any Bank assigns
or otherwise transfers any interest held by it under the Credit Agreement or
other Credit Document to any other Person pursuant to the terms of the Credit
Agreement or other Credit Document, that other Person shall thereupon become
vested with all the benefits held by such Bank under this Agreement. Upon the
payment in full and termination of the Guaranteed Obligations, the guaranties
granted hereby shall terminate and all rights hereunder shall revert to each
Guarantor to the extent such rights have not been applied pursuant to the terms
hereof. Upon any such termination, the Administrative Agent will, at each
Guarantor’s expense, execute and deliver to such Guarantor such documents as
such Guarantor shall reasonably request and take any other actions reasonably
requested to evidence or effect such termination.

 

SECTION 10.06. GOVERNING LAW. ANY DISPUTE BETWEEN THE GUARANTOR, ANY AGENT, ANY
BANK, OR ANY INDEMNITEE ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, AND WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL
LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE
STATE OF NEW YORK.

 

SECTION 10.07. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

 

(A) EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B), EACH OF THE
PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK, NEW YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL
DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

 

(B) OTHER JURISDICTIONS. THE GUARANTOR AGREES THAT ANY AGENT, ANY BANK OR ANY
INDEMNITEE SHALL HAVE THE RIGHT TO PROCEED AGAINST THE GUARANTOR OR ITS PROPERTY
IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL
JURISDICTION

 

-8-



--------------------------------------------------------------------------------

OVER THE GUARANTOR OR (2) ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN
FAVOR OF SUCH PERSON. THE GUARANTOR AGREES THAT IT WILL NOT ASSERT ANY
PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON. THE GUARANTOR WAIVES ANY
OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS
COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).

 

(C) SERVICE OF PROCESS. THE GUARANTOR WAIVES PERSONAL SERVICE OF ANY PROCESS
UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS
OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY ANY
AGENT OR THE BANKS BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
GUARANTOR ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN ANY WAY BE
DEEMED TO LIMIT THE ABILITY OF ANY AGENT OR THE BANKS TO SERVE ANY SUCH WRITS,
PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. THE
GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH IN ANY
JURISDICTION SET FORTH ABOVE.

 

(D) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(E) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF THIS
SECTION 10.07, WITH ITS COUNSEL.

 

[INTENTIONALLY BLANK]

 

-9-



--------------------------------------------------------------------------------

Each Guarantor has caused this Agreement to be duly executed as of the date
first above written.

 

GUARANTORS:     LASALLE HOTEL PROPERTIES, a Maryland real
    estate investment trust By:  

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:   Hans Weger Title:   Chief Financial Officer Address:   3 Metro Center,
Suite 1200     Bethesda, Maryland 20814     Attn: Mr. Hans S. Weger

 

Signature Page of Guaranty and Contribution Agreement

 

-10-



--------------------------------------------------------------------------------

I & G CAPITOL, LLC LHO WASHINGTON HOTEL ONE, L.L.C. LHO WASHINGTON HOTEL TWO,
L.L.C. LHO WASHINGTON HOTEL THREE, L.L.C. LHO WASHINGTON HOTEL FOUR, L.L.C. LHO
VIKING HOTEL, L.L.C. LHO WASHINGTON HOTEL SIX, L.L.C. LHO SANTA CRUZ HOTEL ONE,
L.L.C. LHO GRAFTON HOTEL, L.L.C. By:   LaSalle Hotel Operating Partnership,
L.P., a Delaware limited partnership, its managing member     By:   LaSalle
Hotel Properties, its general partner     By:      

/s/ Hans Weger

--------------------------------------------------------------------------------

    Name:       Hans Weger     Title:       Chief Financial Officer     Address:
  3 Metro Center, Suite 1200         Bethesda, Maryland 20814         Attn: Mr.
Hans S. Weger

 

Signature Page of Guaranty and Contribution Agreement

 

-11-



--------------------------------------------------------------------------------

LASALLE HOTEL LESSEE, INC. LASALLE WASHINGTON ONE LESSEE, INC. LASALLE
WASHINGTON TWO LESSEE, INC. LASALLE WASHINGTON THREE LESSEE, INC. LASALLE
WASHINGTON FOUR LESSEE, INC. LHO WASHINGTON SIX LESSEE, INC. LHO SANTA CRUZ ONE
LESSEE, INC. LHO GRAFTON HOTEL LESSEE, INC. LHO NEW ORLEANS FINANCING, INC. LHO
LEESBURG ONE LESSEE, INC. By:  

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:   Hans Weger Title:   Chief Financial Officer Address:       3 Metro
Center, Suite 1200         Bethesda, Maryland 20814         Attn: Mr. Hans S.
Weger

 

Signature Page of Guaranty and Contribution Agreement

 

-12-



--------------------------------------------------------------------------------

LHO SANTA CRUZ HOTEL ONE, L.P. By:   LHO Santa Cruz Hotel One, L.L.C.,
its general partner By:   LaSalle Hotel Operating Partnership, L.P.,
its managing member By:   LaSalle Hotel Properties,
its general partner By:  

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:   Hans Weger Title:   Chief Financial Officer

 

Signature Page of Guaranty and Contribution Agreement

 

-13-



--------------------------------------------------------------------------------

LHO GRAFTON HOTEL, L.P. By:   LHO Grafton Hotel, L.L.C.,
its general partner By:   LaSalle Hotel Operating Partnership, L.P.,
its managing partner By:   LaSalle Hotel Properties,
its general partner By:  

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:   Hans Weger Title:   Chief Financial Officer

 

Signature Page of Guaranty and Contribution Agreement

 

-14-



--------------------------------------------------------------------------------

LHO NEW ORLEANS LM, L.P. By:   LHO New Orleans Financing, Inc.,
its general partner By:  

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:   Hans Weger Title:   Chief Financial Officer

 

Signature Page of Guaranty and Contribution Agreement

 

-15-



--------------------------------------------------------------------------------

LHO ONYX ONE LESSEE, L.L.C. LHO WASHINGTON FIVE LESSEE, L.L.C. By:   LaSalle
Hotel Lessee, Inc.,
its managing member By:  

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:   Hans Weger Title:   Chief Financial Officer

 

Signature Page of Guaranty and Contribution Agreement

 

-16-



--------------------------------------------------------------------------------

LHO ONYX HOTEL ONE, L.L.C. By:   LaSalle Hotel Operating Partnership, L.P.,
its managing member By:   LaSalle Hotel Properties,
its general partner By:  

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:   Hans Weger Title:   Chief Financial Officer

 

Signature Page of Guaranty and Contribution Agreement

 

-17-



--------------------------------------------------------------------------------

ANNEX 1

GUARANTY AND CONTRIBUTION AGREEMENT

 

ACCESSION AGREEMENT

 

                                          [NAME OF ENTITY], a [limited
partnership/corporation] (the “Company”), hereby agrees with (i) BANK OF
MONTREAL, CHICAGO BRANCH, as Administrative Agent (the “Administrative Agent”)
under the Amended and Restated Senior Unsecured Credit Agreement dated as of
June 9, 2005 (the “Credit Agreement”) among LASALLE HOTEL OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership, as the Borrower, the Administrative Agent,
BANK OF AMERICA, N.A., as Syndication Agent, and the Banks party thereto; (ii)
the parties to the Environmental Indemnity Agreement (the “Environmental
Indemnity”) dated as of June 9, 2005 executed in connection with the Credit
Agreement, (iii) the parties to the Guaranty and Contribution Agreement (the
“Guaranty”) dated as of June 9, 2005 executed in connection with the Credit
Agreement, as follows:

 

The Company hereby agrees and confirms that, as of the date hereof, it (a)
intends to be a party to the Environmental Indemnity and the Guaranty and
undertakes to perform all the obligations expressed therein, respectively, of an
Indemnitor and a Guarantor (as defined in the Environmental Indemnity and the
Guaranty, respectively), (b) agrees to be bound by all of the provisions of the
Environmental Indemnity and the Guaranty as if it had been an original party to
such agreements, (c) confirms that the representations and warranties set forth
in the Environmental Indemnity and the Guaranty, respectively, with respect to
the Company, a party thereto, are true and correct in all material respects as
of the date of this Accession Agreement and (d) has received and reviewed copies
of each of the Environmental Indemnity and the Guaranty.

 

For purposes of notices under the Environmental Indemnity and the Guaranty the
address for the Company is as follows:

 

Attention:                                                         

Telephone:                                                       

Telecopy:                                                         

 

This Accession Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

 

IN WITNESS WHEREOF this Accession Agreement was executed and delivered as of the
     day of                     ,             .

 

[NAME OF ENTITY] By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------